Citation Nr: 1744568	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling.

2. Entitlement to service connection for an eye disorder, to include as due to mustard gas or other chemical exposures.

3. Entitlement to an increased rating for exercise-induced asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the Montgomery, Alabama RO.

The Board notes that the Veteran did not file a VA Form 9 certifying his appeal of the May 2007 rating decision to the Board.  However, based upon the timing of his December 2008 statement, in which he continued to seek an increased rating for his lumbar spine disability, the Board will accept the statement in lieu of a VA Form 9 and adjudicate the appeal stemming from the May 2007 rating decision based upon his original December 2006 claim.  

In December 2013, the Veteran withdrew his request for a hearing.

In May 2015, the Board remanded the appeal for further development, to include the issuance of a Supplemental Statement of the Case (SSOC) as well as to provide the Veteran with new VA examinations.  The Veteran was afforded new VA examinations for his asthma and lumbar spine disability in January 2016.  Additionally, the RO issued the SSOC in February 2017.   

Since the Board's May 2015 decision, the RO granted the Veteran's requested temporary total rating based on a need for convalescence after spine surgery, effective November 5, 2008 to January 1, 2009, in an August 2016 rating decision.  The analysis below will address whether the Veteran may be awarded a rating higher than 40 percent for all other times during the period under review. 

The issues of entitlement to service connection for and eye disorder and entitlement to an increased rating for exercise-induced asthma, currently evaluated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, ankylosis of the lumbar spine has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an Increased Rating for a Lumbar Spine Disability

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for the Veteran's lumbar spine disability was granted in a June 1996 rating decision, at which time a 10 percent rating was assigned effective December 24, 1995.  Thereafter, a January 2003 rating decision increased the disability rating for the lower back to 20 percent effective November 9, 2000, under former diagnostic criteria amended in 2003.  The Veteran submitted his claim for an increased rating in December 2006, after which a May 2007 rating decision continued the 20 percent rating.  The Veteran filed a notice of disagreement in August 2007 and the RO issued a Statement of the Case in December 2008, as well as a rating decision granting a 40 percent disability rating effective December 13, 2006.  The Veteran submitted a statement in December 2008 indicating that he wished to continue to appeal the 40 percent rating assigned for his service-connected lumbar spine disability.  Thus, the appeal period at issue is from December 13, 2006 to the present day.  Furthermore, because the Veteran's increased rating claim was received after the 2003 amendments to the diagnostic criteria for rating the spine, only the criteria in effect subsequent to the 2003 change [i.e., the current criteria] are applicable in rating the severity of the Veteran's disability.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71(a).

Under the current Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal. 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1).

The evidence of record does not show that the Veteran has experienced IVDS requiring bed rest during any period on appeal. The January 2016 VA examiner did indicate that the Veteran had IVDS, but that he had not been prescribed bed rest as a result of the IVDS.  There is no contention to the contrary.  As required bed rest is a fundamental element for an evaluation under this section of the rating schedule, and the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under this formula, a 40 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment. 38 C.F.R. §§ 4. 40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

The Veteran filed his claim for an increased rating for his service-connected lumbar spine disability in December 2006.  Review of the medical and lay evidence of record demonstrates that the Veteran's disability picture does not approximate the level of severity warranting a rating in excess of 40 percent throughout the appeal period. 

In April 2007, the RO afforded the Veteran a VA examination to assess the severity of his lumbar spine disability.  He described experiencing a severe sharp pain on a daily basis, along with decreased range of motion and tenderness.  He did not experience fatigue, atrophy, guarding, stiffness, weakness, or spasms.  Severe flare-ups occurred every one to two months, lasting for up to two days.  The examiner noted that there was no evidence of a resulting abnormal gait or abnormal spinal contour.  Muscle strength testing, reflex testing and sensory testing were normal.  Flexion was to 40 degrees, with objective evidence of pain at 30 degrees.  Extension was to 20 degrees, with objective evidence of pain at that point.  Right and left lateral flexion was to 30 degrees, with objective evidence of pain at that point.  Right lateral rotation was to 40 degrees, while left lateral rotation was to 45 degrees, with objective evidence of pain at those points, respectively.  The examiner noted that there was pain with active and passive motion, as well as with repetitive use, but no resulting additional loss of range of motion.      

The Veteran was afforded a second VA examination for his back in June 2009.  He stated that prolonged periods of sitting or standing aggravated his back pain.  There was no history of flare-ups for the past 12 months.  Flexion was to 30 degrees, extension to 0 degrees, right and left lateral flexion was to 10 degrees.  Right and left lateral rotation was to 20 degrees.  Repetitive use testing produced pain, but did not result in weakness, incoordination, instability, or additional loss of motion.   
In May 2010, the Veteran was afforded another VA examination for his lumbar spine disability.  He reported having one flare-up in the past 12 months that lasted for a period of three days.  He further reported painful motion, spasms, tenderness, weakness, fatigue, and functional loss.  He was unable to stand or sit for prolonged periods of time.  Flexion was to 60 degrees, with objective evidence of pain at 45 degrees.  Extension was to 30 degrees, with objective evidence of pain at 20 degrees.  Right and left lateral flexion was to 30 degrees, with objective evidence of pain at 20 degrees.  Right and left lateral rotation was to 40 degrees, with objective evidence of pain at 20 degrees.  The examiner noted that range of motion was limited by 30 degrees for flexion and by 5 degrees for left and right rotation due to pain.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance, or flare-ups.  There was no evidence of postural abnormality, fixed deformity, guarding, abnormal gait, or abnormal spinal contour.  

In March 2011, the RO afforded the Veteran a general VA examination.  The examiner noted that the Veteran frequently used a back brace.  He had difficulty standing or sitting for longer than 15 minutes.  The examination report documented painful motion, as well as decreased range of motion of the lumbar spine.   

The RO afforded the Veteran another VA examination in February 2012 to assess the severity of his lumbar spine disability.  He had experienced one flare-up in the past 12 months, lasting between two and three days.  He reported symptoms including painful motion, spasms, tenderness, fatigue, and functional loss.  Flexion was to 60 degrees, with objective evidence of pain at 45 degrees.  Extension was to 30 degrees or greater, with objective evidence of pain at 20 degrees.  Right and left lateral flexion were to 30 degrees or greater, with objective evidence of pain at 20 degrees.  Right and left lateral rotation was to 25 degrees, with objective evidence of pain at 20 degrees.  Repetitive use testing produced the following results: flexion to 60 degrees, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 25 degrees.  There was no additional limitation of motion following repetitive use testing.  The examiner noted functional loss due to weakened movement, excess fatigability, instability of station, and interference with sitting, standing and/or weight-bearing.  There was no evidence of localized tenderness, pain to palpation, muscle atrophy, muscle spasms, or guarding.  Muscle strength testing was normal, except for a lack of muscle movement regarding right hip flexion.  Reflex testing and sensory testing were both normal.  There were no other neurological abnormalities related to the back disability and the Veteran did not have IVDS.  The Veteran constantly used a cane to assist with locomotion.  

Most recently, in January 2016, the Veteran was afforded another VA examination for his lumbar spine disability.  He reported experiencing flare-ups that made him unable to sit or stand for prolonged periods of time.  He did not use an assistive device for locomotion.  Flexion was to 45 degrees.  Extension was to 20 degrees.  Right and left lateral flexion was to 30 degrees.  Right and left lateral rotation was also to 30 degrees.  The examiner noted that the resulting pain did lead to functional loss.  There was no evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  However, the examiner could not determine or accurately estimate the degree of limitation of motion due to pain, fatigue, weakness, or incoordination with flare-ups without resorting to mere speculation because the degree of range of motion required objective determination by the clinical provider, which could not be accomplished without direct contact with the Veteran during a flare-up.  Although he was not examined immediately after repetitive use over time or during a flare-up, the examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or flare-ups.  There was no evidence of guarding, atrophy, or muscle spasms.  Furthermore, localized tenderness did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, aside from some resistance regarding right great toe extension.  Reflex testing and sensory testing were also normal.  The Veteran did not have ankylosis.  No other neurological abnormalities were noted.  The examiner indicated that the Veteran did have IVDS, but such did not result in any episodes of acute signs and symptoms requiring bed rest prescribed by a physician in the past 12 months.   

Throughout the appeal period, the Veteran occasionally sought treatment for his low back pain through his local VA medical center.  Ankylosis of the spine was never noted.
In light of the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent is not warranted at any time during the appeal period. 
The Veteran has been in receipt of a 40 percent rating for his lumbar spine disability since December 2006; such rating is the highest available for limitation of range of motion. The only available ratings in excess of 40 percent ratings are 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which requires ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis of the Veteran's spine, and the Veteran has not asserted that he experiences ankylosis of the spine.   Thus, while in no way minimizing the severity of the Veteran's symptoms which include pain on motion, limitation of motion, and occasional flare-ups, the evidence does not demonstrate that the Veteran's spine disability manifests in ankylosis.  As such, a rating in excess of 40 percent is not warranted at any time during the course of the appeal.

Moreover, because the Veteran is in receipt of the highest rating based on limitation of motion of the lumbar spine, the Board need not consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45. Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017) , the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  To the extent the VA examinations reviewed do not include specific findings as required by the Court's holdings in Correia and Sharp, the Board finds that, because (1) the Veteran is receiving the maximum rating based on limitation of motion of the lumbar spine (40 percent), (2) that a higher rating requires unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, and (3) ankylosis has not been demonstrated by the record or described by the Veteran, additional testing to evaluate the impact of flare-ups and pain on limitation of motion would not avail the Veteran.  

In sum, throughout the entire appeal period, the Veteran met the criteria for a rating of 40 percent, but no higher, for the lumbar spine disability.  A rating in excess of 40 percent is not warranted because at no point has the Veteran had ankylosis of the thoracolumbar or entire spine, nor has he had IVDS resulting in incapacitating episodes.

The General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1). No bowel or bladder impairment has been documented during the period on appeal. 

VA is required to rate any neurologic impairment associated with the back disability separate from the orthopedic manifestations discussed above.  The Board notes that, in an April 2013 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities associated with his lumbar spine disability under 38 C.F.R. § 4.124(a), Diagnostic Code 8620 (2016).  The RO awarded a 10 percent disability rating for the Veteran's bilateral lower extremity radiculopathy, effective May 18, 2010.

Under Diagnostic Code 8620, higher ratings are provided for moderately severe or severe incomplete paralysis and for complete paralysis.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8620.  The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2016).  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See 38 C.F.R. § 4.124(a), Diagnostic Codes 8510-8730 (2016).
The February 2012 VA examiner noted mild intermittent pain in the bilateral lower extremities and diagnosed the Veteran with mild radiculopathy of the bilateral lower extremities.  Additionally, the January 2016 examiner observed mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity.  The examiner did not observe any symptomatology related to radiculopathy in the left lower extremity at that time.  Furthermore, examinations have primarily shown normal strength and reflexes in both lower extremities.  Although the February 2012 VA examination indicated that there was an absence of muscle strength in the right hip, the January 2016 examination found the muscle strength of the right hip to be normal.  

Post-service treatment records and VA examination reports do not reflect symptomatology indicating moderate incomplete paralysis of the sciatic nerve for the bilateral lower extremities throughout the appeal period.  Specifically, the symptoms noted during the February 2012 and January 2016 VA examinations were noted as mild in severity, at no time were they indicated to be moderate or severe.  As there have been no reports of additional neurologic impairment, the evidence is against the grant of additional ratings for such impairment.

In reaching these decisions, the Board has considered entitlement to separate ratings for neurological abnormalities associated with the lumbar spine disability. See 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling, is denied.


REMAND

The Veteran has not yet been afforded a VA examination for his claim for service connection for an eye disorder.  Post-service VA treatment records indicate that the Veteran has been prescribed medication for dry eyes.  Additionally, an April 2015 VA ophthalmology treatment record noted impressions of senile nuclear cataract, pinguecula, and Fuchs endothelial corneal dystrophy.  The Veteran contends that he has a current eye disorder as a result of chemical exposures during training (claimed as mustard gas), as well as exposure to ash and dust after the eruption of Mt. Spurr in Alaska in June 1992, while he was stationed at Ft. Richardson.  The Board believes an examination should be scheduled to clarify the Veteran's current eye disabilities, and address whether they are related to his period of service.  

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the May 2015 remand, the Board directed that a respiratory examination be scheduled, and that at the examiner provide a value for the Veteran's maximum exercise capacity.  A respiratory examination took place in January 2016; however, exercise capacity testing was not performed, and the examiner provided no explanation as to why this was the case.  Thus, this matter must be remanded to afford the Veteran a complete VA examination to determine the severity of his exercise-induced asthma.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since May 2016 should also be obtained. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his eye disorder.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination

All indicated tests and studies should be accomplished and all clinical findings must be reported in detail.

The examiner should take a history from the Veteran as to the progression of his claimed eye disability symptoms.  The examiner should then identify the disabilities affecting the Veteran's eyes, and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) had their onset in, or are otherwise related to the Veteran's active military service, including exposure to chemicals during training exercises, and exposure to dust and ash following the eruption of Mt. Spurr in 1992.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for an appropriate examination to determine the current severity of his respiratory disorder.  The claims file, including a copy of this remand, must be made available to the examiner prior to the examination.
All necessary tests, including a PFT, must be conducted and clinical findings must be recorded in detail.  The PFT must be conducted using post-bronchodilator therapy, unless pre-bronchodilator pulmonary function tests are normal.  The examiner must review the results of any testing prior to completion of the report.  The PFT must also provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  If this value cannot be obtained, the examiner should explain why this is the case.  

The examiner must further state whether the Veteran experiences other pertinent physical findings, complications, conditions, signs and/or symptoms related to his service-connected respiratory disorder, to include cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requiring outpatient oxygen therapy.  

4. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter 
or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


